Citation Nr: 0737768	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In April 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Asbestosis was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2002, prior 
to the initial unfavorable AOJ decision issued in October 
2002.  Additional VCAA letters were sent in April 2006 and 
December 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in March 2002, April 2006, and December 2006 informed the 
veteran of the type of evidence necessary to establish 
service connection; how VA would assist him in developing his 
claim; and his and VA's obligations in providing such 
evidence for consideration.  However, only the April 2006 
letter informed the veteran of the "fourth element," i.e., 
to provide any evidence in his possession that pertains to 
the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The March 2002, 
April 2006, and December 2006 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  Further, subsequent to the 
April 2006 letter, the veteran's claim was readjudicated and 
a supplemental statement of the case issued in April 2007, 
such that the veteran had the opportunity to reply to the 
remedial notice.  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice prior to 
the initial adjudication was harmless, and that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the April 2006 letter advised the 
veteran of the evidence necessary to establish entitlement to 
a disability rating and effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit.  

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical and 
personnel records, private medical records, and a January 
2007 VA examination report were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

Additionally, the veteran was afforded a VA examination in 
January 2007 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and be inhaled or swallowed.  Id. at Subsection (b).  
Inhalation of asbestos fibers can produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

Although the veteran's service personnel records confirm the 
veteran's duty as a sheet metal worker on the U.S.S. Ranger, 
there is no documentation that the veteran was exposed to 
asbestos during military service.  However, in the April 2007 
supplemental statement of the case, the RO stated that when 
all the evidence is put into context, the veteran had 
asbestos exposure in service for a little over 2 years and 11 
months.  Further, the Board recognizes that shipyard work is 
an occupation for which asbestos exposure is more common.  
Therefore, affording the veteran the benefit of the doubt, 
the Board finds that the veteran had in-service asbestos 
exposure.  In addition to in-service asbestos exposure, the 
veteran has indicated that, since service discharge in 1968 
to the present, he has worked in a paper mill where he has 
also been exposed to asbestos.  The Board notes that this is 
approximately 37 years of post service asbestos exposure.  

A review of the veteran's service medical records have 
reveals no objective finding of any lung problems to include 
asbestosis, or any other asbestos-related disorder while in 
service.  Post-service medical evidence does not show a 
diagnosis of asbestosis; however, asbestos-related disease 
does appear to be present.  Specifically, a private treatment 
examination report dated in November 2000, and the January 
2007 VA examination report note the veteran's asbestos 
exposure and a cough producing clear sputum and pleural 
plaques consistent with asbestos-related disease.  
Accordingly, the Board concludes that the veteran has a 
current diagnosis of asbestos-related disease.
  
However, there is no evidence of a medical nexus between the 
veteran's current diagnosis and his service.  The November 
2000 examination report does not address the veteran's in-
service asbestos exposure, as the veteran has stated he did 
not inform the examiner of that exposure.  A May 2004 
statement by Dr. D. K. indicates that the presence of pleural 
plaques is possibly related to the veteran's asbestos 
exposure, although it is very difficult to tell whether his 
pleural plaques come from his exposure while in the military 
versus his employment after discharge from the military.  

Similarly, the January 2007 VA examiner states that it is 
clear that the veteran had significant exposure to asbestos 
in his occupational civilian work place environment, and that 
it is also likely that he had exposure to asbestos while 
serving aboard ship.  However, although the veteran's tests 
showed pleural plaques consistent with asbestos exposure, 
albeit no evidence of asbestosis, the examiner stated he was 
unable to identify which exposure was responsible for the 
process without resorting to mere speculation.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).   Further, 
while an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Therefore, the Board determines that there is no 
competent medical opinion that the veteran's current 
asbestos-related disease is related to his asbestos exposure 
in service. 

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
asbestos-related disorder.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's current diagnosis and service, he is not 
entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for asbestosis.  Therefore, his claim must be 
denied.


ORDER

Entitlement to service connection for asbestosis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


